Citation Nr: 1139926	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-44 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to June 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In April 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In June 2011, the Veteran submitted additional evidence in support of his claims.   He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's bilateral hearing loss disability and tinnitus are related to his active service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran on the issues in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Analysis

The Veteran essentially contends that he has a bilateral hearing loss disability and tinnitus related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply as there is no evidence of compensable hearing loss within a year of service separation.  

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has a bilateral hearing loss disability and tinnitus as reflected in a September 2009 VA audiological examination report and a June 2003 private treatment record.  Hickson element (1) is accordingly met for the claims. 

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, a bilateral hearing loss disability and/or tinnitus.  Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to an in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He contends that he was exposed to noise from shooting machines guns and being around heavy equipment.  He testified that he was in infantry and later his military job exposed him to noise in the motor pool while repairing trucks.  The Veteran's Form DD 214 shows that he was a field wireman.  The Board notes that the Veteran is competent to give evidence about what he experienced; and acoustic trauma, hearing loss, and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.  Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's bilateral hearing loss disability and/or tinnitus and his military service, is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are two medical opinions of record addressing this issue.  In a September 2009 VA audiological examination report, the examiner noted that the Veteran's bilateral hearing loss and tinnitus were not likely related to noise exposure in service.  She reasoned that the Veteran had normal hearing at separation and there was no significant change in his hearing at that time when compared to his entry into service.  Additionally, observing that there was no associated hearing loss at separation form service, the examiner found that it was more likely that current tinnitus was from post-service noise exposure.  However, the Board observes that the Veteran did not report any postservice noise exposure and his occupational noise exposure is not addressed.  Furthermore, the VA examination did identify what particular post-service noise exposure caused the Veteran's current hearing loss disability and tinnitus.  

In contrast, in a June 2011 letter, C.A.F., Au.D noted that he had reviewed the Veteran's service records and noted the Veteran's report of noise exposure during service and history of noise exposure after service (i.e. no significant exposure to noise).  He opined that it was "quite likely" that the in-service noise exposure was the beginning of hearing loss and tinnitus.  

Also, the Veteran testified that he first noticed hearing problems in 1974 and that his current tinnitus symptoms are the same as they were in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

Upon further consideration of the aforementioned statements provided by the Veteran regarding the onset of his hearing loss disability and tinnitus (i.e., in service), the Board finds that they are credible.  In this regard, the Board particularly notes that while the degree of hearing loss is not subjective, hearing problems, including tinnitus, are subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Veteran's statements that he experienced hearing loss and tinnitus since service are credible. 

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for a bilateral hearing loss disability and tinnitus is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's bilateral hearing loss disability and tinnitus are as likely the result of his noise exposure in service as they are the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for both bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


